Citation Nr: 1431973	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a T-12 anterior spinal infarction and partial paraplegia of the lower extremities as a residual of surgery performed at the Iowa City VA Medical Center (VAMC) in October 2006.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to December 1962.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Chicago, Illinois.

A hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in July 2009.  A transcript of the hearing is of record.  The Board remanded the case for further development in November 2009.  That development was completed, and the case was returned to the Board for appellate review.

In May 2011, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 memorandum decision, the Court affirmed the Board's decision.  In March 2013, the Veteran filed a motion for reconsideration or, in the alternative, for panel review.  In a September 2013 panel opinion following oral argument, the Court withdrew the February 2013 memorandum decision and issued an opinion setting aside the Board's May 2011 decision and remanding the matter for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In light of the Court's decision in this case, the Board finds that remand is necessary.  Specifically, the May 2010 VA opinion is somewhat unclear on the question of reasonable foreseeability based on the standard as articulated by the Court, stated more fully below.  Thus, a clarifying VA medical opinion is needed to address this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the Veteran's claims file to the May 2010 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to whether the Veteran's T-12 anterior spinal infarction and partial paraplegia of the lower extremities (spinal cord impairment resulting in leg paralysis) was a reasonably foreseeable outcome of the Veteran's aortic bifemoral bypass graft surgery.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the electronic claims file, including the July 2007, March 2008, and May 2010 medical opinions.

It is acknowledged that the record includes the informed consent documents signed by the Veteran for this procedure; however, the Court held on appeal that merely because a treating physician, expert, or other health care provider actually foresaw certain risks does not mean that a reasonable health care provider with primary care for the patient would have disclosed these risks.  The Court emphasized that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a reasonable health care provider would behave if asked to perform a certain procedure on a veteran with the same characteristics as the veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362, 368-69 (2013).

In light of the above, the examiner is asked to provide the following opinion:

Notwithstanding the informed consent documents, the examiner should state whether any additional disability was a reasonably foreseeable outcome of this surgery based upon the specific facts and circumstances of this Veteran's case.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's electronic claims file, or in the alternative, access to the electronic claims file, must be made available to the examiner for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



